DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 9, 10, and 13 stand allowed.  Claims 3-8 and 14-16 stand rejected under Section 112(b).  Claims 2-8, 11, 12, 15, and 16 stand objected to.  Claims 2, 11, and 12 have been indicated as allowable if the informalities were addressed.  Claims 3-18 and 14-16 have been indicated as allowable if the Section 112(b) rejections and if the informalities were addressed.  
Applicants amended claims 2-4, 7, 11, 12, and 14-16.  Applicants also submitted an IDS with prior art cited by CNIPO, as well as the CNIPO office action.
Turning first to the claim objections:  Applicants’ amendments to the claims address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.
Next, Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
IDS: Prior art cited in the IDS renders obvious certain pending claims.  Rejections are included—see below.
Note: Amendments to the claims introduced new bases for claim objections and a Section 112(b) rejection, which are also noted below. 
Claim Objections
The specification describes the light emitting structure as comprising a first functional layer and the first functional layer as comprising film layers.  The amendments, below, are intended to adjust the amended claim language to align the language with the disclosure.
Claims 2-8, 15, and 16 are objected to because of the following informalities:
Claim 2, line 2: Change this line to “functional layer comprises at least one film layer of film layers; and the”.
Claims 3-8 are objected to for depending from objected-to claim 2.
Claim 4, line 1: Change this line to “The display panel according to claim 2, wherein the first functional layer comprises at least two film layers, where edge”.
Claims 5-8 are objected to for depending from objected-to claim 4
Claim 7, line 3: Delete “and the first functional layer comprises at least two functional layers,”.  Claim 4 requires the first functional layer to be two film layers, including the hole injection layer, the hole transport layer, the luminescent material layer, the electron transport layer, and the electron injection layer.  The term “two functional layers” raises a question as to the difference between the function layers in claim 7 and the film layers in claim 4, which claim 7 depends from.
Claim 8 is objected to for depending from objected-to claim 7
Claim 15, line 3: Change this line to “evaporating at least one film layer of films layers of the first functional layer”.  This language is consistent with claims 1 and 2.
Claim 15, line 5: Change “film layers comprise” to “at least one film layer comprising”.

Claim 16 is objected to for depending from objected-to claim 15.
Claim 16, line 2: Change “at least one of the film layers” to “at least one film layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, which depends from claim 4, which depends from claim 2, which depends from claim 1: Claim 2 states that the first functional layer comprises at least one of “film layers”.  Claim 4 defines at least two film layers.  Claim 7 states that the first functional layer comprises at least two functional layers.  The use of different terms for what appears to be the hole injection layer, the hole transport layer, the luminescent material layer, the electron transport layer, and the electron injection layer is confusing because there is no apparent way to determine which category—functional 
Claim 8 is rejected for depending from rejected base claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Chinese Pat. Pub. No. CN 110323346A, and further in view of Wang, U.S. Pat. Pub. No. 2016/0218124.






    PNG
    media_image1.png
    468
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    258
    465
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    247
    508
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    238
    510
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    452
    721
    media_image5.png
    Greyscale

Regarding claim 1: Li Figures 1 and 2 disclose a display panel, comprising: a substrate, wherein the substrate comprises a display area (10), the display area (10) is provided with a heterotypic edge (30), and the display area (10) comprises a plurality of first pixel areas (31) and a plurality of second pixel areas (11); wherein the plurality of first pixel areas (31) are close to the heterotypic edge, and the plurality of second pixel areas (11) are away from the heterotypic edge; and a light emitting structure (111, 112, 113), wherein the light emitting structure (111, 112, 113) is arranged on the substrate and comprises a first functional layer (112), wherein each of the second pixel areas (11) is completely covered by the first functional layer (112), and each of the first pixel areas is partially covered by the cathode (113) of the light emitting structure (111, 112, 113); wherein an edge part (30), covering the first 
Li Figures 5 and 6 disclose in alternate embodiments that either an organic common layer (1121) or a light emitting material layer (1122) are not present beyond the edge part (30).  Id. ¶¶ 52-67.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Li Figures 1 and 2 with either the Li Figure 5 or the Li Figure 6 design because the Li Figures 5 and 6 designs provide an alternate way to make the smooth light emitting display edge.
Wang discloses a driving backplane with a pixel opening (117) in the pixel definition layer (115) at the anode (114).  Wang specification ¶¶ 35, 41, 47, 48.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Wang design in Li because the Wang driving backplane provides control of the display and the Wang pixel openings provide a location for depositing the light emitting structure on an anode.
Regarding claim 2, which depends from claim 1: Li discloses that the first functional layer (112) comprises at least one of film layers of the light emitting structure; and the film layers comprise a hole injection layer, a hole transport layer, a luminescent 
Regarding claim 3, which depends from claim 2: Li discloses that each of the at least one film layer in the first functional layer (112) is a continuous whole film layer.  Id. ¶ 54.
Regarding claim 4, which depends from claim 2: The combination discloses that edges of portions, arranged in the first pixel opening areas, of at least two film layers in the first functional layer are aligned.  See id.
Regarding claim 7, which depends from claim 4: Li discloses that the light emitting structure comprises OLED devices in different colors; and the first functional layer comprises at least two functional layers, and one or two of the hole injection layer, the hole transport layer, the luminescent material layer, the electron transport layer, and the electron injection layer are provided with patterns.  Id. ¶¶ 52-60.
Regarding claim 8, which depends from claim 7: Li discloses that the first functional layer comprises the hole transport layer.  Id. ¶¶ 53, 54.
Regarding claim 9, which depends from claim 1: The combination discloses the display area (10) further comprises third pixel opening areas, wherein the third pixel opening areas are arranged between the first pixel opening areas and the heterotypic edge (30) of the display area (10).  See Li Figure 1.  
Regarding claim 10, which depends from claim 9: The combination discloses sizes of the first pixel opening areas, sizes of the second pixel opening areas and sizes of the third pixel opening areas are the same.  See id.

Regarding claim 13: The combination discloses a display device, comprising the display panel according to claim 1.  See the discussion of the rejection of claim 1, above.  See also Li Title.
Regarding claim 14: Li Figures 1 and 2 disclose a method for preparing a display panel, comprising: forming a light emitting structure (111, 112, 113) on a substrate; wherein the light emitting structure (111, 112, 113) comprises a first functional layer (112); the substrate comprises a display area (10), the display area (10) is provided with a heterotypic edge (30), and the display area (10) comprises a plurality of first pixel areas (31) close to the heterotypic edge (30) and a plurality of second pixel areas (11) away from the heterotypic edge (30); wherein each of the second pixel areas (11) is completely covered by the first functional layer (112), and each of the first pixel areas (31) is partially covered by the cathode (113); an edge part (30), covering the first pixel areas (31), of the cathode (113) is a smooth edge; and an area, where the first functional layer (112) covers, of the first pixel areas (31) and the second pixel areas (11) is an effective display area.  Li specification ¶¶ 32-38.  Li does not disclose that the substrate is a driving backplane, and does not disclose that the first and second pixel areas (31, 11) are first and second pixel opening areas.  Li 
Li Figures 5 and 6 disclose in alternate embodiments that either an organic common layer (1121) or a light emitting material layer (1122) are not present beyond the edge part (30).  Id. ¶¶ 52-67.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Li Figures 1 and 2 with either the Li Figure 5 or the Li Figure 6 design because the Li Figures 5 and 6 designs provide an alternate way to make the smooth light emitting display edge.
Wang discloses a driving backplane with a pixel opening (117) in the pixel definition layer (115) at the anode (114).  Wang specification ¶¶ 35, 41, 47, 48.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Wang design in Li because the Wang driving backplane provides control of the display and the Wang pixel openings provide a location for depositing the light emitting structure on an anode.
Regarding claim 15, which depends from claim 14: The combination discloses wherein said forming the first functional layer (112) in the light emitting structure comprises: evaporating at least one of film layers (1121) of the light emitting structure sequentially by an evaporation process, wherein the film layers comprise a hole injection layer, a hole transport layer, a luminescent material layer, an electron transport layer, and an electron injection layer; wherein the first functional layer comprises the at least one of the film layers.  Li specification ¶¶ 53, 54.
Regarding claim 16, which depends from claim 15: The combination discloses said evaporating the at least one of the film layers sequentially by the evaporation Id.

Allowable Subject Matter
Claims 5, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 5: The claim has been found allowable because the prior art of record does not disclose “the light emitting structure comprises organic light emitting diode (OLED) devices in one color; 2and each film layer in the first functional layer is a continuous whole film layer”, in combination with the remaining limitations of the claim.
With regard to claim 6: The claim has been found allowable due to its dependency from claim 5 above.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “wherein the first electrode layer completely covers the display area”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897